Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-12 of U.S. Patent No. 11,164,805 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in U.S. Patent No. 11,164,805 B2 encompassed the scope of the claim limitations of application 17/488,662 being examined.
Regarding claim 1, the scope of claim1 in U.S. Patent No. 11,164,805 B2 encompassed claims 1 limitations of the instant application number.
Regarding claim 2, the scope of claim1 in U.S. Patent No. 11,164,805 B2 encompassed claims 2 limitations of the instant application number.
Regarding claims 5, the scope of claim5 in U.S. Patent No. 11,164,805 B2 encompassed claims 5 limitations of the instant application number.
Regarding claims 6, the scope of claim 6 in U.S. Patent No. 11,164,805 B2 encompassed claims 6 limitations of the instant application number.
Regarding claims 7, the scope of claim3 in U.S. Patent No. 11,164,805 B2 encompassed claims 7 limitations of the instant application number.
Regarding claims 8, the scope of claim 4 in U.S. Patent No. 11,164,805 B2 encompassed claim8 limitations of the instant application number.
Regarding claims 9, the scope of claim 7 in U.S. Patent No. 11,164,805 B2 encompassed claim9 limitations of the instant application number.
Regarding claims 10, the scope of claim 8 in U.S. Patent No. 11,164,805 B2 encompassed claim10 limitations of the instant application number, but is only silent about the liquid resin being cured which is an obvious step in turning a liquid resin to an encapsulating layer.
Regarding claims 11, the scope of claim 1,9 and  10 in U.S. Patent No. 11,164,805 B2 encompassed claim11 limitations of the instant application number.
Regarding claims 12, the scope of claim 1 in U.S. Patent No. 11,164,805 B2 encompassed claim1 limitations of the instant application number except for stacking a pluralities of semiconductor die on top of the interposer; however, it would have been obvious to one of ordinary skill in the art to have plurality of semiconductor chip stack on top on the interposer in a stack package as it well known in the art.
Regarding claims 13, the scope of claim 1,8,12  in U.S. Patent No. 11,164,805 B2 encompassed claim 13 limitations of the instant application number.
Regarding claims 14, the scope of claim 5 in U.S. Patent No. 11,164,805 B2 encompassed claim14 limitations of the instant application number.
Regarding claims 15, the scope of claim 3,4 and 5 in U.S. Patent No. 11,164,805 B2 encompassed claim15 limitations of the instant application number.
Regarding claims 16, the scope of claim 4 in U.S. Patent No. 11,164,805 B2 encompassed claim16 limitations of the instant application number.
Regarding claims 17, the scope of claim 7 in U.S. Patent No. 11,164,805 B2 encompassed claim17 limitations of the instant application number.
Claim18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-11  of U.S. Patent No. 11,164,805 B2 in view of Choi et al, US 20180012866 A1. 
Regarding claims 18, the scope of claim 1-11 in U.S. Patent No. 11,164,805 B2 teaches most the limitation of claim 18, but is silent about the  limitations teaching about the non-conductive film (NCF) onto a lower surface of a wafer including a plurality of semiconductor chips and scribe lane between the semiconductor chips;
singulating the plurality of semiconductor chips and the NCE along the scribe lane such that a first semiconductor chip of the plurality of semiconductor chips and a corresponding portion of the NCF have same area and shape;
however, in the same filed of endeavor , Choi teaches singulating a plurality of semiconductor chips and the NCF along the scribe lane such that a first semiconductor chip of the plurality of semiconductor chips and a corresponding portion of the NCF have same area and shape. In view of Choi, it would have been obvious to one of  ordinary skill in the art  the form the device of U.S. Patent No. 11,164,805 B2 in this manner for improved package  bonding structure.
Claim 2-3,19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-11  of U.S. Patent No. 11,164,805 B2 in view of  Kim et al, US 20190221520 A1
Regarding claims 2 and 19, the scope of claim 1-11 in U.S. Patent No. 11,164,805 B2 encompassed claim1 and 20 limitations of the instant application number, but I silent about the chip  being bonded my thermal compression;
however, in the same filed of endeavor , Kim teaches about dies being bonded my thermal compression. In view of Kim, it would have been obvious to one of  ordinary skill in the art  the form the device of U.S. Patent No. 11,164,805 B2 in this manner for improved package  bonding structure.
Regarding claims 3 and 20, the scope of claim 1-11  in U.S. Patent No. 11,164,805 B2 in view of Kim encompassed claim 3  and 20 limitations of the instant application number.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al, US 20200402883 A1  .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Pertaining to claim 1, Kim teaches 1 ( see fig2) a method of manufacturing semiconductor package, the method comprising:
providing an interposer substrate[110] with a non-conductive film (NCF)[114] attached on a lower surface of the interposer substrate[110];
bonding the interposer substrate to a package substrate[102] using the NCF[114] ( see fig.2); and
providing a side encapsulation material [170] covering a side surface of the interposer substrate[110],
wherein the side encapsulation material[170]  includes a portion interposed between the interposer substrate[110] and the package substrate[102 ( see lower bottom corner of interposer 110 ), and
wherein the side encapsulation material[170] is in contact with the lower surface of the interposer substrate[110].
Pertaining to claim 2, Kim teaches 1 ( see fig2) The method of claim 1, wherein an area of the NCF[114] attached to the lower surface of the interposer substrate[110] is same as an area of the interposer substrate[110].
Pertaining to claim 3, Kim teaches 1 ( see fig2)The method of claim 1, wherein the interposer substrate is bonded to the package substrate by a thermal compression process ( see abstract  and para 0054 using compression technique)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819